Exhibit 10.9

HANCOCK HOLDING COMPANY

NONQUALIFIED DEFERRED COMPENSATION PLAN

(Restated January 1, 2008)



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

HANCOCK HOLDING COMPANY

NONQUALIFIED DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

 

     Page  

ARTICLE 1—DEFINITIONS

     1   

ARTICLE 2—PARTICIPATION

     6   

DESIGNATION OF PARTICIPANTS

     6   

ENROLLMENT

     7   

ARTICLE 3—DEFERRALS; COMPANY CONTRIBTUIONS

     7   

PERMITTED DEFERRAL AMOUNTS

     7   

ELECTION TO DEFER

     7   

WITHHOLDING AND CREDITING OF DEFERRALS

     8   

DETERMINING AND CREDITING COMPANY CONTRIBUTIONS

     9   

CREDITING INCENTIVE AWARDS

     9   

VESTING

     9   

ARTICLE 4—MEASUREMENT FUNDS; RESTRICTED STOCK UNITS

     10   

MEASUREMENT FUNDS

     10   

COMMON STOCK MEASUREMENT FUND

     10   

INCENTIVE UNITS

     11   

CREDITING OR DEBITING RETURNS

     11   

NOTIONAL INVESTMENT

     11   

COMMON STOCK UNITS; INCENTIVE UNITS

     11   

ARTICLE 5—SCHEDULED DISTRIBUTIONS; UNFORESEEABLE FINANCIAL EMERGENCIES; OTHER
DISTRIBUTION RULES

     12   

DISTRIBUTION EVENTS

     12   

SCHEDULED DISTRIBUTIONS

     12   

UNFORESEEABLE FINANCIAL EMERGENCIES

     13   

COMPLETE DISTRIBUTION

     13   

DEDUCTION LIMITATION

     13   

ARTICLE 6—RETIREMENT BENEFITS

     13   

APPLICATION

     13   

AMOUNT OF RETIREMENT BENEFIT

     13   

TIME OF PAYMENT

     14   

FORM OF PAYMENT

     14   



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

ARTICLE 7—TERMINATION AND DISABILITY BENEFITS

   14

ARTICLE 8—RESERVED

   15

ARTICLE 9—DEATH BENEFITS

   15

DEATH BENEFIT

   15

BENEFICIARY DESIGNATIONS

   15

NO DESIGNATION; CONSTRUCTION

   15

ARTICLE 10—LEAVES OF ABSENCE

   15

PAID LEAVE OF ABSENCE

   15

UNPAID LEAVE OF ABSENCE

   15

ARTICLE 11—TERMINATION OF PLAN; AMENDMENT OR MODIFICATION

   16

TERMINATION OF PLAN

   16

AMENDMENT

   17

EFFECT OF PAYMENT

   17

ARTICLE 12—ADMINISTRATION

   17

POWERS

   17

DELEGATION OF ADMINISTRATIVE AUTHORITY

   17

FEES AND EXPENSES

   17

CODE SECTION 409A

   17

OTHER BENEFITS AND AGREEMENTS

   18

SERVICE AS AN ASSOCIATE AND DIRECTOR

   18

SMALL BENEFITS

   18

ARTICLE 13—CLAIMS PROCDEDURES

   18

PRESENTATION OF CLAIM

   18

NOTIFICATION OF DECISION

   18

REVIEW OF A DENIED CLAIM

   19

DECISION ON REVIEW

   19

LEGAL ACTION

   20

ARTICLE 14—TRUST

   20

ESTABLISHMENT

   20

DISTRIBUTIONS FROM THE TRUST

   20

ARTICLE 15—MISCELLANEOUS

   20

TAXES

   20

STATUS OF PLAN

   20

EMPLOYER’S LIABILITY

   21



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

NONASSIGNABILITY

   21

NOT A CONTRACT OF EMPLOYMENT

   21

FURNISHING INFORMATION

   21

GENERAL PROVISIONS

   21

NOTICE

   22

SPOUSE’S INTEREST

   22

VALIDITY

   22

INCOMPETENT

   22

COURT ORDER

   22

INSURANCE

   22

EFFECT OF A CHANGE IN CONTROL

   23

ARTICLE 16—PRIOR PLAN; TRANSITION RULES

   23

PREDECESSOR PLAN

   23

TRANSITION MATTERS

   23

APPENDIX A—AFFILIATES

   25



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

HANCOCK HOLDING COMPANY

NONQUALIFIED DEFERRED COMPENSATION PLAN

This Nonqualified Deferred Compensation Plan was first adopted by the Board of
Directors of Hancock Holding Company, effective as of February 1, 2006, and was
intended to amend and restate, in their entirety, each of the Hancock Holding
Company Executive Deferred Compensation Plan, effective as of May 1, 2003, and
the Hancock Holding Company Directors Deferred Compensation Plan, effective as
of January 1, 2001 (collectively, the “Predecessor Plan”); this amendment and
restatement is intended to comply with the final regulations promulgated under
Section 409A of the Internal Revenue Code of 1986, as amended, and to be
effective as of January 1, 2008.

ARTICLE 1

DEFINITIONS

1.1 “Account Balance” or “Account” shall mean, with respect to a Participant, an
entry on the books and records of the Employer equal to the sum of his or her
(a) Deferral Account, (b) Company Contribution Account, (c) Company Restoration
Matching Account, (d) Supplemental Contribution Account, (e) Incentive Units,
and (f) Transfer Amount, if any. An Account Balance hereunder shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant or to
his or her designated Beneficiary, hereunder.

1.2 “Affiliate” shall mean a corporation or other entity, with respect to which
at least 80% of the outstanding equity interests are owned, directly or
indirectly by the Company, determined in accordance with Code Sections 414(b),
(c) and (m).

1.3 “Annual Deferral” shall mean that portion of a Participant’s Base Salary,
Bonus, Commissions, Cash Director Fees and Incentives deferred hereunder with
respect to a Plan Year. In the event of a Participant’s Retirement, Disability,
death or Separation From Service prior to the end of a Plan Year, such year’s
Annual Deferral shall be the actual amount deferred and withheld prior to such
event.

1.4 “Annual Installment Method” shall mean annual installment payments over the
number of years designated by a Participant, not in excess of 15; each such
payment shall be calculated as the vested balance of a Participant’s Account as
of each Benefit Distribution Date multiplied by a fraction, the numerator of
which is one and the denominator of which is the remaining number of annual
payments due the Participant.

1.5 “Associate” shall mean a common law employee of the Employer, as determined
in accordance with the personnel records of the Company.

1.6 “Bank” shall mean Hancock Bank, a financial institution with its principal
place of business in Gulfport, Mississippi.

1.7 “Base Salary” shall mean annual cash compensation paid for services rendered
by an Associate for the Employer during any calendar year, excluding
distributions from nonqualified and nonqualified deferred compensation plans,
bonuses, commissions, overtime, fringe benefits, stock options, relocation
expenses, incentive compensation payments, severance payments, income
replacement on account of long-term disability, non-monetary awards, director
fees and other fees, and automobile and other allowances, for employment
services rendered (whether or not such allowances are included in the



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

Associate’s gross income). Base Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by a Participant pursuant to
all qualified or nonqualified plans of the Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
the Employer. For any Plan Year, Base Salary shall include applicable amounts
actually paid within such year.

1.8 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9 hereof, who is entitled to
receive benefits under this Plan upon the death of a Participant.

1.9 “Benefit Distribution Date” shall mean the date or dates on which a benefit
is distributed hereunder:

 

  a. A Participant’s initial Benefit Distribution Date shall be the first
business day administratively practicable that is within 90 days of a
Participant’s Retirement, Separation Date, death or Disability or a later date
determined hereunder;

 

  b. If a Participant receives a distribution hereunder on account of his or her
Retirement or Separation From Service and he or she is then a Specified
Employee, his or her initial Benefit Distribution Date shall be no earlier than
the first business day of the calendar month that is at least six months
following such event; or

 

  c. If a Participant’s Account Balance is paid in the form of installments,
each subsequent Benefit Distribution Date shall be the first business day that
coincides with or immediately follows the anniversary of such original
distribution date.

 

  1.10 “Board” or “Board of Directors” shall mean the Board of Directors of the
Company.

1.11 “Bonus” shall mean any compensation, other than Base Salary and
Commissions, earned by an Associate for services rendered during a Plan Year
under the Employer’s annual bonus, cash incentive plan or similar arrangement.
The Committee or its designee shall determine whether any Bonus shall be
eligible for deferral hereunder.

1.12 “Cash Director Fees” shall mean such meeting fees, retainer or other
compensation payable to a Director in the form of cash.

1.13 For purposes of this Plan, a “Change in Control” shall be deemed to have
occurred upon the happening of any of the following events:

 

  a. The acquisition by any one person, or by more than one person acting as a
group, of ownership of the Company’s equity securities that, together with the
securities held by such person or group, constitutes more than 50% of the total
Fair Market Value or total voting power of the Company;

 

  b. The acquisition by any one person, or by more than one person acting as a
group, during the 12-month period ending on the date of the most recent
acquisition, of ownership of the Company’s equity securities possessing 50% or
more of the total voting power of the Company;



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

  c. The replacement during any 12-month period of a majority of the members of
the Board by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of such appointment or
election; or

 

  d. The acquisition by any one person, or more than one person acting as a
group, during the 12-month period ending on the date of the most recent
acquisition, of assets of the Company having a total gross Fair Market Value of
more than 50% of the total gross Fair Market Value of all of the assets of the
Company immediately prior to such acquisition or acquisitions.

For this purpose, “persons acting as a group” shall have the meaning ascribed to
it in Code Section 409A and the regulations promulgated thereunder. Except as
expressly provided herein, it is intended that the foregoing definition shall be
the same as a change of ownership of a corporation, a change in the effective
control of a corporation and/or a change in the ownership of a substantial
portion of a corporation’s assets as provided in Code Section 409A and the
regulations promulgated thereunder, and any questions or determinations shall be
construed and interpreted in accordance with the provisions thereof.

1.14 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, including any regulation or other authority promulgated
thereunder.

1.15 “Commissions” shall mean the cash commissions earned by an Associate from
the Employer for services rendered during a Plan Year, excluding Bonus or other
additional incentives or awards earned by the Participant.

1.16 “Committee” shall mean the Compensation Committee of the Board of Directors
of the Company, or the members thereof who are non-employee directors within the
meaning of Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as
amended.

1.17 “Common Stock” shall mean $3.33 par value common stock issued by the
Company.

1.18 “Common Stock Measurement Fund” shall mean a measurement fund established
in accordance with Section 4.2 hereof, consisting solely or primarily of Common
Stock Units.

1.19 “Common Stock Unit” shall mean a bookkeeping entry representing a share of
Common Stock, whether first allocated to the Common Stock Measurement Fund or
acquired by reinvestment of Dividend Equivalent Units, which is credited to the
Common Stock Measurement Fund or an Incentive Account maintained hereunder.

1.20 “Company” shall mean Hancock Holding Company, a Mississippi corporation,
and any successor to all or substantially all of the Company’s assets or
business.

1.21 “Company Contribution” shall mean a credit made by the Company or the
Employer in accordance with Section 3.4(a) hereof; “Company Contribution
Account” shall mean the Account credited with a Participant’s Company
Contributions.

1.22 “Company Restoration Contribution” shall mean a credit made by the Company
or the Employer in accordance with Section 3.4(b) hereof; “Company Restoration
Matching Account” shall mean the Account credited with a Participant’s Company
Restoration Contributions.



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

1.23 “Deferral Account” shall mean the Account credited with each Participant’s
Annual Deferrals hereunder.

1.24 “Director” shall mean a nonemployee member of the Board of Directors of the
Company or the board of directors of the Bank, a nonemployee member of the board
of directors of an Affiliate, or a member of an advisory or similar board
maintained by the Company, the Bank, or an Affiliate with respect to a region,
business division or similar unit thereof.

1.25 “Disability” or “Disabled” shall mean that a Participant is (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident or health
plan covering employees of the Employer or, as to a Director, a substantially
analogous plan.

1.26 “Dividend Equivalent Unit” shall mean a credit made with respect to a
Common Stock Unit or Incentive Unit equal to the per share cash dividend
declared on the Company’s Common Stock.

1.27 “Employer” shall mean the Company and/or any of its Affiliates designated
on Exhibit A hereto, from time to time. Notwithstanding any provision of this
Plan to the contrary, a Participant’s Employer shall be based upon his or her
common law employment relationship.

1.28 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

1.29 “Fair Market Value” shall mean the closing price of the Common Stock as
reported on the Nasdaq Stock Market on the day immediately preceding the
relevant valuation date hereunder or, if no Common Stock is traded on such day,
on the next preceding date on which there were Common Stock transactions.

1.30 “401(k) Plan” shall mean the Bank’s 401(k) Savings and Investment Plan, as
the same may be amended, superceded or replaced, from time to time.

1.31 “Incentive Account” shall mean the Account credited with the number of
Incentive Units equal to the number of shares of restricted stock or performance
stock awarded to a Participant under the Incentive Plan and deferred by such
Participant hereunder.

1.32 “Incentive Award” shall mean an award of restricted stock or performance
stock made to a Participant under the Company’s separate Incentive Plan. The
Committee or its designee shall determine whether any Incentive Award shall be
eligible for deferral hereunder.

1.33 “Incentive Plan” shall mean the Hancock Holding Company 2005 Long-Term
Incentive Plan, including any amendment or successor thereto.



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

1.34 “Incentive Unit” shall mean a Common Stock Unit credited to a Participant’s
Incentive Account hereunder.

1.35 “Measurement Fund” shall mean the fund or funds designated by the Committee
or its designee with respect to which the earnings, gains or losses credited to
a Participants’ Accounts shall be measured.

1.36 “Participant” shall mean (a) any Director or Associate for whom an Account
Balance is maintained hereunder, and (b) each other Participant in the
Predecessor Plan for whom an Account Balance is maintained hereunder.

1.37 “Plan” shall mean this Hancock Holding Company Nonqualified Deferred
Compensation Plan, which shall be evidenced by this instrument and by each
Participation Agreement, as may be amended from time to time.

1.38 “Plan Year” shall mean the calendar year.

1.39 “Retirement,” “Retire(s)” or “Retired” shall mean, with respect to an
Associate, his or her Separation Date, such separation occurring for any reason,
other than death, Disability or involuntary separation on account of cause (as
determined by the Committee), provided he or she:

 

  a. Has then attained age 65 and completed five Years of Service; or

 

  b. Has then attained age 55 and completed ten Years of Service.

Such term shall mean with respect to a Director, that he or she has ceased to
serve as a member of the Board or the board of directors of an Affiliate, other
than on account of removal, death or Disability.

1.40 “Retirement Benefit” shall mean a benefit payable in accordance with
Article 6 hereof on account of a Participant’s Retirement.

1.41 “Scheduled Distribution” shall mean a distribution made in accordance with
Section 5.2 hereof; “Scheduled Distribution Date” means the date on which a
Scheduled Distribution is made.

1.42 “Separation From Service” or “Separation Date” shall mean the later of the
date on which (a) a Participant’s employment with the Company and its Affiliates
ceases, or (b) the Company and such Participant reasonably anticipate that the
Participant will perform no further services for the Company and its Affiliates,
whether as an Associate or an independent contractor. Notwithstanding the
foregoing, a Participant may be deemed to incur a Separation From Service if he
or she continues to provide services to the Company or Affiliate, provided such
services are not more than 20% of the average level of services performed by
such Participant, whether as an Associate or independent contractor, during the
immediately preceding 36-month period. As to a Director, such term shall mean
the removal of such Director by the remaining members of the Board prior to the
expiration of his or her term.



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

1.43 “Specified Employee” shall mean any Participant who is a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof) of the
Employer, provided that equity securities of the Company or any Affiliate are
then publicly traded on an established securities market. Status as a Specified
Employee hereunder shall be determined each December 31st, and shall be
applicable during the 12-month period commencing on the following April 1st.

1.44 “Supplemental Contribution” shall mean a contribution by the Company or the
Employer in accordance with Section 3.4(c) hereof; “Supplemental Contribution
Account” shall mean the Account credited with a Participant’s Supplemental
Contributions.

1.45 “Transfer Amount” shall mean the amount credited to a Participant under the
Predecessor Plan as of January 31, 2006, which shall be transferred to a
separate Account maintained hereunder, and shall be subject to adjustment as
provided in Article 4 hereof.

1.46 “Unforeseeable Financial Emergency” shall mean a severe financial hardship
resulting from (a) an illness or accident of the Participant, the Participant’s
spouse, the Participant’s dependent (as defined in Code Section 152(a)) or his
or her Beneficiary, (b) a loss of the Participant’s property due to casualty, or
(c) such other similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant or his or her spouse,
dependent or Beneficiary.

1.47 “Years of Service” shall mean the total number of whole years in which a
Participant has been employed by the Employer. For purposes of this definition,
a Year of Service shall be a consecutive 365-day period (or 366-day period in
the case of a leap year) that, for the first Year of Service, commences on the
Associate’s date of hire and that, for any subsequent year, commences on an
anniversary of such date. The Committee shall make a determination as to whether
any partial year of employment shall be counted as a Year of Service hereunder.

ARTICLE 2

PARTICIPATION

2.1 Designation of Participants. Participants hereunder shall be determined by
the Committee prior to the first day of each Plan Year, or at such other time or
times as the Committee may deem appropriate, and shall be limited to:

 

  a. A Director who is a member of the Board of Directors, who shall be eligible
to participate in the Plan upon his or her election or appointment and at all
times thereafter, without the necessity of further action by the Committee.

 

  b. A Director who is a member of the board of directors of an Affiliate,
provided such Affiliate has been designated by the Committee on Appendix A
hereto; once such designation is made and unless a later date is designated by
the Committee within the time required by law, each such Director shall be
eligible to participate in the Plan upon his or her election or appointment,
without the necessity of further action by the Committee.

 

  c. A Director who serves as a member of an advisory or similar board
maintained by the Company, the Bank, or an Affiliate with respect to a region,
business division or similar unit thereof, who shall be eligible to participate
herein when designated by the Committee, whether individually or by group or
class.



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

  d. Associates designated by the Committee, who may be designated individually
or by groups or classes. In lieu of individual designation hereunder and with
respect to Associates, other than executive officers of the Company or the Bank,
the Committee may ratify the recommendations of the appropriate officers of the
Company or the Bank, as the case may be, which may be made individually or by
class.

2.2 Enrollment. As a condition of his or her initial deferral hereunder, each
Associate or Director shall (a) execute a deferral election in the form
prescribed under Article 3 hereof and a beneficiary designation in accordance
with the provisions of Article 9 hereof, (b) designate the Measurement Funds in
which his or her Accounts shall be invested, and (c) deliver such other
documents or agreements as the Committee may reasonably request.

ARTICLE 3

DEFERRALS; COMPANY CONTRIBUTIONS

3.1 Permitted Deferral Amounts:

a. Annual Deferrals. Except as may be provided herein or otherwise determined by
the Committee, for each Plan Year a Participant may elect to defer his or her
Base Salary, Bonus, Commissions, and/or Cash Director Fees in the following
percentages or amounts:

 

Type of Deferral

  

Minimum Amount

   Maximum Amount

Base Salary

   $3,000 in the aggregate    80%

Bonus

   $3,000 in the aggregate    100%

Commissions

   $3,000 in the aggregate    100%

Cash Director Fees

   $0    100%

If a Participant elects to defer less than the minimum amount, or if no election
is made, the amount deferred with respect to the applicable Plan Year shall be
zero. Notwithstanding the foregoing, if a Director or Associate first becomes a
Participant during a Plan Year, the minimum Annual Deferral Amount shall be
prorated, based upon the number of whole months remaining in the such year.

b. Incentive Awards. For each Incentive Award and subject to the approval of the
Committee or its designee, a Participant may elect to defer all or any portion
of such award, expressed as a percentage thereof. If no election is made, the
percentage deferred shall be zero.

3.2 Election to Defer:

a. Initial Plan Year. For the Plan Year in which a Participant first commences
participation hereunder, such Participant shall make a deferral election not
later than 30 days following the date on which he or she is first designated or
otherwise eligible to participate herein.



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

b. Subsequent Plan Years. In each succeeding Plan Year, each Participant shall:

 

  i. As to Base Salary, make a deferral election on or before the last day of
the last completed payroll period during the Plan Year preceding the Plan Year
with respect to which it relates; and

 

  ii. As to all other amounts, make a deferral election as of the last day of
the Plan Year preceding the Plan Year to which it relates or such earlier date
as may be designated by the Committee.

c. Incentive Awards. An election to defer an Incentive Award shall be made no
later than the last business day of the calendar year preceding the Plan Year
during which restricted stock or performance stock is awarded to a Participant
under the Incentive Plan.

d. Performance-Based Compensation. The Committee, in its discretion, may permit
any Participant to defer the receipt of performance-based compensation not later
than six months before the end of the performance cycle applicable to such
compensation, provided that the payment of such compensation is not then
substantially certain. For this purpose, the term “performance-based
compensation” shall have the meaning set forth in Code Section 409A and shall be
payable with respect to a performance cycle of not less than 12 months. A
Participant who is employed for less than an entire performance cycle or who is
eligible to receive performance-based compensation for less than an entire cycle
shall be entitled to defer a pro rata portion of such compensation.

e. Compensation Subject to Risk of Forfeiture. With respect to compensation, the
payment of which is unforeseeable prior to the first day of any Plan Year, and
with respect to which:

 

  i. A Participant has a legally binding right to the payment of such
compensation in a subsequent year; and

 

  ii. Such compensation is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right,

the Committee may, in its sole discretion, permit the deferral of such amounts
hereunder. An election to defer such compensation shall be made no later than
the 30th day after the Participant obtains the legally binding right to the
compensation, provided that the election is made at least 12 months in advance
of the earliest date on which the forfeiture condition could lapse.

f. Deferral Elections. Deferral elections made hereunder shall be deemed made
upon their receipt and acceptance by the Committee or its designee. Such
elections shall be in the form prescribed by the Committee. Once made, any such
election shall be irrevocable as to the period with respect to which it relates.

3.3 Withholding and Crediting of Deferrals: For each Plan Year, Base Salary
deferred hereunder shall be withheld from each regularly scheduled pay period in
equal amounts, as adjusted from time to time for increases and decreases in Base
Salary. Such deferrals shall be credited to each Participant’s Account as soon
as practicable after each pay date. Any Bonus, Commissions, and/or Cash Director
Fees deferred hereunder shall be withheld at the time such Bonus, Commissions,
or Cash Director Fees would otherwise be payable to a Participant or Director,
whether occurring during or after the Plan Year. Such amount shall be credited
to an Account hereunder as soon as practicable after such date.



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

3.4 Determining and Crediting Company Contributions:

a. Company Contributions. For each Plan Year, the Employer shall credit to a
Participant’s Company Contribution Account such amounts as may be required under
any employment or similar agreement entered into between a Participant and his
or her Employer. Any such amount shall be credited on the date or dates
prescribed in such agreement, or if no date is prescribed, as of the last
business day of the affected Plan Year.

In addition to the foregoing, the Committee, in its discretion, may credit a
Company Contribution to the Company Contribution Account of one or more
Participants hereunder, in such amounts and at such times as it deems
appropriate.

b. Company Restoration Matching Contributions. The amount of a Participant’s
Company Restoration Matching Contribution shall be determined by the Committee,
in such amount as the Committee deems appropriate, to compensate for certain
limits imposed under the 401(k) Plan or other qualified plan, or for such other
purposes the Committee may determine. A Participant’s Company Restoration
Matching Contribution, if any, shall be credited on a date or dates determined
by the Committee, in its discretion.

c. Supplemental Contributions. For each Plan Year, the Committee, in its
discretion, may credit an amount to a Participant’s Supplemental Contribution
Account, which credit shall be made in such amounts and on a date or dates to be
determined by the Committee.

d. Discretionary Contributions. Except as to any amount required to be made
under an employment or similar agreement, any contribution or credit described
in this Section 3.4 shall be made in the discretion of the Committee and need
not be uniform as among any group of Participants hereunder, whether or not
similarly situated.

3.5 Crediting Incentive Awards: Incentive Units shall be credited to a
Participant’s Incentive Account as of the date on which restricted or
performance stock would otherwise be awarded to such Participant under the
Company’s Incentive Plan.

3.6 Vesting:

a. Vested Amounts. Unless otherwise provided in subparagraph b hereof, a
Participant’s Account shall vest and be nonforfeitable as follows:

 

  i. A Participant shall, at all times, be fully vested in his or her Deferral
Account and Transfer Amount.

 

  ii. A Participant’s Incentive Account shall vest and be nonforfeitable at such
time or times and in such amounts as the Participant’s Incentive Award would
otherwise vest in accordance with the terms of the Incentive Plan.

 

  iii. A Participant shall be vested in his or her Company Contribution Account
and Supplemental Contribution Account in accordance with the vesting schedule(s)
determined by the Committee or in an employment agreement or any other agreement
entered into between the Participant and his or her Employer.



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

  iv. Unless otherwise provided by the Committee, a Participant shall be vested
in his or her Company Restoration Matching Account at the time or times and in
the amounts determined in accordance with the provisions of the 401(k) Plan.

b. Acceleration Events. Notwithstanding the provisions of subparagraph a hereof,
if a Participant Retires, dies or becomes Disabled while employed by the
Employer, such Participant’s Company Contribution Account, Company Restoration
Matching Account and Supplemental Contribution Account shall be fully vested and
nonforfeitable.

In the event of a Change in Control, the interest of a Participant in his or her
Company Contribution Account, Company Restoration Matching Account and
Supplemental Contribution Account shall vest and be nonforfeitable in accordance
with the terms of any employment, severance or similar arrangement between such
Participant and his or her Employer. If there is no such agreement or any such
agreement is silent, such Participant’s Accounts shall be deemed fully vested
and nonforfeitable upon the occurrence of a Change in Control, but only to the
extent that such acceleration would not cause the deduction limitation of Code
Section 280G and the excise tax provisions of Code Section 4999 to be effective
as to the Company or such Participant, as the case may be. The Committee shall
make any determination required hereunder.

A Participant’s Incentive Account shall be fully vested upon the occurrence of a
Change in Control or Retirement, death or Disability to the extent provided in
such Participant’s initial award of Restricted or Performance Stock under the
Incentive Plan.

ARTICLE 4

MEASUREMENT FUNDS; RESTRICTED STOCK UNITS

4.1 Measurement Funds:

a. Designation of Measurement Funds. One or more Measurement Funds shall be
designated by the Committee or its designee for the purpose of determining the
earnings, gains or losses to be credited or debited to each Participant’s
Accounts hereunder. The Committee or its designee may discontinue, substitute or
add measurement funds, from time to time, as it deems appropriate.

b. Notional Investments. Except as provided in section 4.2 hereof, a Participant
shall designate one or more Measurement Funds in which his or her Account shall
be notionally invested. If a Participant does not designate a Measurement Fund,
such Participant’s Accounts shall be deemed invested in the lowest-risk
Measurement Fund. The Committee or its designee shall adopt such additional
rules and procedures as it deems necessary or appropriate with respect to a
Participant’s designation of Measurement Funds hereunder.

4.2 Common Stock Measurement Fund:

 

  a. Any portion of a Participant’s Transfer Amount invested in Common Stock
Units under the terms of the Predecessor Plan shall be allocated to the Common
Stock Measurement Fund.

 

  b. A Participant may elect to invest all or any of his or her Bonus or Cash
Directors Fees in the Common Stock Measurement Fund; Base Salary shall not be
eligible for such investment.



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

  c. Amounts allocated to the Common Stock Measurement Fund shall not be
reallocated to any other measurement fund and shall be distributable only in the
form of Common Stock.

 

  d. Dividend Equivalent Units shall be credited to the Participant’s Account as
of each dividend payment date and deemed reinvested in Common Stock Units
immediately thereafter. The number of Common Stock Units credited hereunder
shall be determined by dividing the Dividend Equivalent Units credited hereunder
by the Fair Market Value of a share of Common Stock on the applicable dividend
payment date.

4.3 Incentive Units: Incentive Units credited hereunder shall be subject to the
following:

 

  a. Such units shall not be reallocated to any measurement fund and shall be
distributable only in the form of Common Stock.

 

  b. Dividend Equivalent Units shall be credited to the Participant’s Account as
of each dividend payment date and deemed reinvested in Common Stock Units
immediately thereafter. The number of such units shall be determined by dividing
the Dividend Equivalent Units credited hereunder by the Fair Market Value of a
share of Common Stock on the applicable dividend payment date.

4.4 Crediting or Debiting Returns: The performance of each Measurement Fund,
whether positive or negative, shall be determined and allocated to a
Participant’s Account at least as frequently as quarterly.

4.5 Notional Investment: A Participant’s Account Balance shall, at all times, be
a bookkeeping entry only and shall not represent any investment made on his or
her behalf by the Company or any Trust established hereunder. Each Participant
shall, at all times, remain an unsecured creditor of the Company as to his or
her Account. Notwithstanding any provision of this Plan to the contrary,
Measurement Funds shall be used solely to determine the amount of income, gain
or loss credited to each Account hereunder. A Participant’s election of a
Measurement Fund, the allocation of his or her Account thereto, and the
calculation and crediting or debiting of amounts to a Participant’s Account
shall not be considered or construed in any manner as an actual investment in
any such fund.

4.6 Common Stock Units; Incentive Units:

a. Adjustment. In the event of any merger, consolidation or other reorganization
of the Company, there shall be substituted for each of the Common Stock Units
then subject to the Plan the number and kind of shares of stock or other
securities to which the holders of Common Stock are entitled in such
transaction. In the event of any recapitalization, stock dividend, stock split,
combination of shares or other change in the number of shares of Common Stock
then outstanding for which the Company does not receive consideration, the
number of Common Stock Units then subject to the Plan shall be adjusted in
proportion to the change in outstanding shares of Common Stock.

Incentive Units shall be subject to adjustment as provided under the Incentive
Plan.



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

b. Shareholder Rights. No Participant or Beneficiary shall have any voting or
other shareholder rights on account of his or her status as such or with respect
to Common Stock Units or Incentive Units credited to an Account hereunder.

c. Share Allocation. For purposes of any allocation made by the Board of
Directors with respect to the issuance of Common Stock under the Incentive Plan
or this Plan;

 

  i. Each Incentive Unit credited hereunder shall offset the number of shares of
Common Stock reserved for issuance under the Incentive Plan; and

 

  ii. Each Common Stock Unit credited hereunder shall offset the number of
shares of Common Stock reserved for issuance under this Plan.

ARTICLE 5

SCHEDULED DISTRIBUTIONS;

UNFORESEEABLE FINANCIAL EMERGENCIES; OTHER DISTRIBUTION RULES

5.1 Distribution Events: Notwithstanding any provision of this Plan to the
contrary, a Participant’s Account shall be distributed on the earliest to occur
of the following: his or her Scheduled Distribution Date, Separation From
Service, Retirement, death or Disability.

5.2 Scheduled Distributions:

a. Distribution Date. As to each Annual Deferral, a Participant may elect to
receive a Scheduled Distribution with respect to all or a portion of such
deferral. Such amount shall be credited to a separate Account and shall be:

 

  i. Paid in the form of a lump sum; and

 

  ii. Paid within 90 days of the first day of the Plan Year designated by the
Participant, which shall not be less than three Plan Years after the last day of
the Plan Year to which the Participant’s affected deferral election relates.

A Participant shall designate an Annual Deferral as a Scheduled Distribution
hereunder, including the designation of the year of payment in accordance with
subparagraph ii hereof, when he or she first defers such amount. Except as
provided in Section 5.2b hereof, such designation shall be irrevocable.

b. Postponing Scheduled Distributions. A Participant may postpone the date on
which a Scheduled Distribution is paid by delivery of a modification to the
Committee, provided that:

 

  i. Such modification shall be delivered and accepted by the Committee at least
12 months prior to the previously scheduled payment date;



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

  ii. Such designated payment date shall not be less than five years after the
previously scheduled distribution date; and

 

  iii. Such modification must be received and accepted by the Committee at least
12 months prior to the date on which it is given effect.

5.3 Unforeseeable Financial Emergencies: If a Participant experiences an
Unforeseeable Financial Emergency, such Participant may request a withdrawal,
subject to the provisions set forth herein. Such withdrawal, if any, shall not
exceed the lesser of (a) the Participant’s vested Account Balance, excluding
such Participant’s Incentive Account, calculated as of the close of business as
of the date of such withdrawal, or (b) the amount necessary to satisfy the
Unforeseeable Financial Emergency, plus any amount necessary to pay Federal,
state or local income taxes or penalties reasonably anticipated as a result of
the withdrawal. Notwithstanding the foregoing, a Participant may not receive a
withdrawal hereunder to the extent that the Unforeseeable Financial Emergency is
or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship.

If the Committee approves a Participant’s request for withdrawal hereunder, such
withdrawal shall be made not later than 60 days after the date of such approval;
the Participant’s deferrals hereunder shall cease until the first day of the
Plan Year following the year in which such withdrawal occurs or such later time
designated by the Committee.

5.4 Complete Distribution: Notwithstanding any provision of the Plan or the
terms of a Participant’s Participation Agreement to the contrary, if a
Participant’s vested Account has been distributed in full prior to the date on
which any final deferral or contribution is credited hereunder, such final
deferral or contribution shall be distributed to such Participant in the form of
a lump sum payment as soon as practicable after the date on which any such
amount is credited hereunder.

5.5 Deduction Limitation: If the Employer reasonably anticipates that the
Federal income tax deduction with respect to any distribution hereunder would be
subject to Code Section 162(m), then to the extent deemed necessary by the
Committee, such Employer may delay payment of any such amount. Any amount for
which distribution is delayed hereunder shall continue to be adjusted as
provided in Section 4.3 hereof. Such amounts shall be distributed at the
earliest date the Committee reasonably anticipates that the deduction of the
payment of the amount will not be limited under Code Section 162(m).

ARTICLE 6

RETIREMENT BENEFITS

6.1 Application: If a Participant Retires, this Article VI shall apply,
notwithstanding any provision of this Plan to the contrary.

6.2 Amount of Retirement Benefit: A Participant who Retires shall receive, as a
Retirement Benefit hereunder, his or her vested Account Balance, determined as
of the close of business as of the Participant’s Benefit Distribution Date or as
soon as practicable thereafter.



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

6.3 Time of Payment: A Retirement Benefit payable hereunder shall be paid as of
a Participant’s Benefit Distribution Date; provided, however, that:

 

  a. At the time of any deferral hereunder and subject to any limitations
imposed herein or by the Committee, a Participant may designate the time at
which his or her Retirement Benefit shall be paid, which shall not be earlier
than his or her Retirement or later than five years following his or her
Retirement;

 

  b. At any time a Participant may elect to postpone the distribution of his or
her Retirement Benefit, provided that:

 

  i. Such postponement shall not be less than five years following the scheduled
payment date; for this purpose, installment payments shall be treated as a
single payment made as of such scheduled date;

 

  ii. Such postponement may be expressed as a specified date or a specified
period after his or her Retirement;

 

  iii. Such postponement shall be made in the form prescribed by the Committee
and shall be given effect 12 months after it is received and accepted by the
Committee; and

 

  iv. If the Participant’s Retirement Benefit is to be distributed at a
specified time within the meaning of Code Section 409A, such postponement shall
be given effect only if it is received and accepted not less than 12 months
before such specified time.

6.4 Form of Payment: A Participant shall elect to receive his or her Retirement
Benefit in the form of a lump sum or the Annual Installment Method when he or
she first commences participation hereunder. If a Participant fails to make an
election, he or she shall be deemed to have elected to receive his or her
Retirement Benefit in the form of a lump sum. A Participant may change his or
her election hereunder, provided that:

 

  a. Such change shall be received and accepted by the Committee 12 months
before it is given effect; and

 

  b. Payment shall be delayed at least five years from the Participant’s
originally-scheduled Benefit Distribution Date.

For purposes of applying the foregoing requirements, installment payments shall
be treated as a single payment.

ARTICLE 7

TERMINATION AND DISABILITY BENEFITS

If a Participant experiences a Separation From Service or becomes Disabled on or
before his or her Retirement or the date on which a Scheduled Distribution is
payable hereunder, then notwithstanding any provision of this Plan to the
contrary, such Participant shall receive his or her vested Account Balance as of
his or her Benefit Distribution Date in the form of a lump sum.



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

ARTICLE 8

RESERVED

ARTICLE 9

DEATH BENEFITS

9.1 Death Benefit: A Participant’s Beneficiary(ies) shall receive, upon his or
her death, an amount equal to the Participant’s vested Account Balance. Such
amount shall be paid in the form of a lump sum as of the Participant’s Benefit
Distribution Date.

9.2 Beneficiary Designations: Each Participant shall have the right, at any
time, to designate his or her Beneficiary(ies). A Participant shall designate
his or her Beneficiary, in writing, in the form prescribed by the Committee. A
Participant shall be entitled to change his or her Beneficiary by completing,
signing and otherwise complying with the terms of the forms and procedures
required by the Committee. If the Participant names someone other than his or
her spouse as a Beneficiary, the Committee may, in its sole discretion,
determine that spousal consent is required on a form acceptable to the
Committee.

Upon the acceptance by the Committee of a new designation form, all designations
previously filed shall be void and of no effect. The Committee shall be entitled
to rely on the designation last received and accepted by the Committee. No
designation or change shall be effective until it is received and acknowledged
in writing by the Committee or its designee.

9.3 No Designation; Construction: If a Participant fails to designate a
Beneficiary, or if all designated Beneficiaries predecease the Participant or
die prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be his or her surviving
spouse. If the Participant is not survived by a spouse, his or her benefit shall
be paid to the executor or personal representative of the Participant’s estate.

If the Committee has any doubt as to the proper Beneficiary to receive payments
pursuant to this Plan, the Committee shall have the right, exercisable in its
discretion, to cause the Participant’s Employer to withhold such payments until
this matter is resolved to the Committee’s satisfaction.

ARTICLE 10

LEAVES OF ABSENCE

10.1 Paid Leave of Absence: If a Participant is on a paid leave of absence from
his or her employment, such Participant shall not be entitled to a distribution
hereunder, and his or her deferrals shall continue during the period of such
leave.

10.2 Unpaid Leave of Absence: If a Participant is on an unpaid leave of absence
from employment, his or her deferrals hereunder shall remain in effect with
respect to any compensation paid with respect to services rendered before such
leave commenced, and he or she shall not be entitled to a distribution hereunder
until a Separation From Service occurs. His or her deferrals of cash
compensation shall resume upon the termination of such leave in accordance with
the terms of his or her prior deferral election.



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

ARTICLE 11

TERMINATION OF PLAN; AMENDMENT OR MODIFICATION

11.1 Termination of Plan: The Board of Directors may terminate this Plan, in its
discretion, in which event:

 

a. No additional Participants shall be admitted to the Plan;

 

  b. No additional deferral elections shall be permitted, provided that any
deferral election then in effect shall continue in accordance with its terms
through December 31st;

 

  c. No additional contributions shall be made by the Company or the Employer
hereunder;

 

  d. Each Participant shall continue to invest and reinvest his or her Accounts
in the Measurement Funds available, from time to time, hereunder; and

 

  e. Each Participant’s Accounts shall be paid as provided herein.

The Measurement Funds available following such termination shall be comparable
in number and type to those Measurement Funds available in the Plan Year
preceding the Plan Year in which such termination is effective.

Notwithstanding the foregoing, during the 30 days preceding or 12 months
following a Change in Control, the Board shall be permitted to terminate the
Plan and to distribute all Accounts in a lump sum no later than 12 months
thereafter, provided that:

 

  a. The Company reasonably determines that such termination will not adversely
affect the rights and benefits of any Participant in any other plan of deferred
compensation maintained by the Company or its Affiliates; and

 

  b. A termination may be applicable to an individual Employer hereunder only to
the extent permitted under Code Section 409A.

11.2 Amendment: The Board of Directors may, at any time, amend or modify the
Plan in whole or in part. Notwithstanding the foregoing:

 

  a. No amendment or modification shall decrease the value of a Participant’s
vested Account Balance determined at the time such amendment or modification is
made;

 

  b. The ability of the Board to amend any provision hereof related to Incentive
Units shall be limited by any restriction contained in the Incentive Plan; and



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

  c. The Board may amend the Plan or any form or agreement hereunder, without
the consent of any Participant or Beneficiary, to the extent it reasonably
determines that such amendment is necessary or appropriate to ensure that any
amount credited hereunder is not includable in the income of any such
Participant or Beneficiary prior to the date on which it is distributed
hereunder, whether on account of Code Section 409A or otherwise.

11.3 Effect of Payment: Full payment of a Participant’s vested Account Balance
hereunder shall completely discharge all obligations to a Participant and his or
her designated Beneficiaries under this Plan, and the Participant’s
Participation Agreement and participation hereunder shall terminate.

ARTICLE 12

ADMINISTRATION

12.1 Powers: This Plan and all matters related thereto shall be administered by
the Committee. The Committee shall have the power and authority to interpret the
provisions of this Plan and shall determine all questions arising under the Plan
including, without limitation, all questions concerning administration,
eligibility, the determination of benefits hereunder, and the interpretation of
any form or other document related to this Plan. In addition, the Committee
shall have the authority to prescribe, amend and rescind rules and
administrative procedures relating to the operation of this Plan and to correct
any defect, supply any omission or reconcile any inconsistency in this Plan.

Any determination by the Committee need not be uniform as to all or any
Participant hereunder. Any such determination shall be conclusive and binding on
all persons. The Committee shall engage the services of such independent
actuaries, accountants, attorneys and other administrative personnel as it deems
necessary to administer the Plan.

12.2 Delegation of Administrative Authority: The Committee, in its discretion,
may delegate to the appropriate officers of the Company or its Affiliates all or
any portion of the power and authority granted to it hereunder, subject to any
limitations imposed under applicable Federal or state securities laws and the
applicable rules of the securities exchange upon which Common Stock is traded or
reported. When acting in accordance with such delegation, whether made orally or
in writing, such officers shall be deemed to possess the power and authority
granted to the Committee hereunder. Without the requirement of further action,
the Committee shall be deemed to have delegated to its appropriate officers:

 

  a. The authority to review and administer distributions and other payments and
withdrawals in accordance with the provisions hereof; and

 

  b. The authority to make such amendments to this Plan or any ancillary form or
document related to this Plan contemplated under Section 11.2(a)(iii) hereof.

12.3 Fees and Expenses: The Company shall bear all costs, fees and expenses
associated with the establishment, administration, and maintenance of the Plan.

12.4 Code Section 409A: This Plan is intended to comply and shall be interpreted
and construed in a manner consistent with the provisions of Code Section 409A,
including any rule or regulation promulgated thereunder. In the event that any
provision of the Plan would cause an amount deferred hereunder to be subject to
tax under the Code prior to the time such amount is paid to a Participant, such
provision shall, without the necessity of further action by the Board or the
Committee, be deemed null and void as of the Restatement Date or such earlier
date as may be required by law.

Notwithstanding any provision of this Plan to the contrary, the Committee may
direct the distribution to any Participant or Beneficiary in the form of a
single-sum payment all or any portion of the amount then credited to a
Participant’s Account if an adverse determination is made with respect to such
Participant. For this purpose, the term “adverse determination” shall mean that,
based upon Federal tax or revenue law, a published or private ruling or similar
announcement issued by the Internal Revenue Service, a regulation issued by the
Secretary of the Treasury, a decision by a court of competent jurisdiction, a
closing agreement



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

made under Section 7121 of the Code that is approved by the Internal Revenue
Service and involves such Participant or a determination of counsel, this plan
has failed to comply with Code Section 409A and, as a result, such Participant
has or will recognize income for Federal income tax purposes with respect to any
amount that is or will be payable under this Plan before it is otherwise to be
paid hereunder.

12.5 Other Benefits and Agreements: Benefits under this Plan are in addition to
any benefits available under any other plan or program for employees of the
Employer. This Plan shall supplement and shall not supersede, modify or amend
any other such plan or program except as may otherwise be expressly provided.

12.6 Service as an Associate and Director: If a Participant hereunder is
employed by the Company or an Affiliate as an Associate and also serves as a
Director:

 

  a. A separate Account shall be established and maintained hereunder with
respect to his or her Cash Director Fees deferred hereunder, if any;

 

  b. The distribution provisions set forth in Articles 5, 6, 7, 8 and 9 hereof
shall be separately administered with respect to each such Account; and

 

  c. Except as may be limited under Code Section 409A, nothing contained herein
shall prohibit a distribution from any such Account with respect to one capacity
contemporaneous with the crediting of deferrals or contributions hereunder with
respect to the other.

12.7 Small Benefits: If the value of a Participant’s Account is not more than
the applicable limit under Code Section 402(g), determined as of the date of his
or her Benefit Distribution Date, then notwithstanding any provision of this
Plan to the contrary, the Committee shall distribute such amount to such
Participant, or his or her Beneficiary, in the form of a single-sum payment
within 90 days of such date, which distribution shall be in lieu of any benefit
otherwise provided hereunder.

ARTICLE 13

CLAIMS PROCEDURES

13.1 Presentation of Claim: Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary referred to below as a “Claimant”)
may deliver to the Committee a written claim for a determination with respect to
the amounts distributable to such Claimant from the Plan. If such a claim
relates to the contents of a notice received by the Claimant, the claim must be
made within 60 days after such notice was received by the Claimant. All other
claims must be made within 180 days of the date on which the event that caused
the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

13.2 Notification of Decision: The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than 90 days after receiving the claim.
If the Committee determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 90-day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination. The Committee shall notify the Claimant in
writing:



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

  a. That the Claimant’s requested determination has been made, and that the
claim has been allowed in full;

 

  b. That the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

  c. The specific reason(s) for the denial of the claim, or any part of it;

 

  d. Specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  e. A description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

  f. An explanation of the claim review procedure set forth in Section 13.3
below; and

 

  g. A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

13.3 Review of a Denied Claim: On or before 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):

 

  a. May, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits; and/or

 

  b. May submit written comments or other documents.

13.4 Decision on Review: The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60-day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. In rendering its decision, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:

 

  a. Specific reasons for the decision;

 

  b. Specific reference(s) to the pertinent Plan provisions upon which the
decision was based;



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

  c. A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

 

  d. A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

13.5 Legal Action: A Claimant’s compliance with the foregoing provisions of this
Article 13 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan, which shall
be brought not more than two years after receipt of the Committee’s decision on
review.

ARTICLE 14

TRUST

14.1 Establishment: In order to provide assets from which to fulfill the
obligations of the Participants and their beneficiaries under the Plan, the
Company may establish a trust to which the Employer, in its discretion, may
contribute. The provisions of this Plan shall govern the rights of a Participant
to receive distributions hereunder. The provisions of the trust shall govern the
rights of the Employer to the use or appropriation of assets contained therein.

14.2 Distributions From the Trust: The Employer’s obligations under the Plan may
be satisfied from the assets of any trust established hereunder and any such
distribution shall reduce the Employer’s obligations hereunder.

ARTICLE 15

MISCELLANEOUS

15.1 Taxes:

a. Annual Deferrals. For each Plan Year in which an Annual Deferral is made
hereunder, the Employer shall withhold from each Participant’s Base Salary,
Bonus and/or Commissions, his or her share of FICA and such other employment
taxes as may be required by law to be withheld or the Participant shall
separately remit to the Employer the amount of any such withholding.

b. Company Contribution Account, Company Restoration Matching Account and
Supplemental Contribution Account. When a Participant becomes vested in any
portion of his or her Company Contribution Account, Company Restoration Matching
Account, Supplemental Contribution Account or Incentive Account, as a condition
of vesting the Employer shall withhold from any amount not deferred hereunder
such FICA and other employment taxes as may be required by law to be withheld or
the Participant shall separately remit to the Employer the amount of any such
required withholding.

c. Distributions. The Employer shall withhold from any payment made to a
Participant hereunder, as a condition thereof, the amount of any federal, state
and local income, employment or other taxes required by law to be withheld.

15.2 Status of Plan: The Plan is not intended to be qualified within the meaning
of Code Section 401(a). The Plan is intended to constitute an unfunded plan
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
the Employer. For purposes of the payment of benefits under this Plan, any and
all of the Employer’s assets shall be, and remain, the general, unpledged
unrestricted assets of the Employer. The Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

15.3 Employer’s Liability: The Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Participation Agreement, as entered
into between the Employer and a Participant. The Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Participation Agreement.

15.4 Nonassignability: Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof, and
all rights to which are expressly declared to be, unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure, attachment, garnishment or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise.

15.5 Not a Contract of Employment: The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of the Employer,
either as an Associate or a Director, or to interfere with the right of the
Employer to discipline or discharge the Participant at any time.

15.6 Furnishing Information: A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

15.7 General Provisions:

a. Headings. The captions of the articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

b. Choice of Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Mississippi without regard to its conflicts of laws principles.

c. Successors and Assigns. The provisions of this Plan shall bind and inure to
the benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

15.8 Notice: Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Hancock Holding Company

Attn: Chief Operations Offier

Corporate Human Resources

2510 14th Street

Gulfport, Mississippi 39501

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to a Participant under this Plan shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.

15.9 Spouse’s Interest: The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

15.10 Validity: In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

15.11 Incompetent: If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

15.12 Court Order: The Committee is authorized to comply with any court order in
any action in which the Plan or the Committee has been named as a party,
including any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law. In addition, if necessary to
comply with a qualified domestic relations order, as defined in Code
Section 414(p)(1)(B), pursuant to which a court has determined that a spouse or
former spouse of a Participant has an interest in the Participant’s benefits
under the Plan, the Committee, in its sole discretion, shall have the right to
immediately distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to such spouse or former spouse.

15.13 Insurance: The Employers, on their own behalf or on behalf of the trustee
of the Trust, and, in their sole discretion, may apply for and procure insurance
on the life of the Participant, in such amounts and in such forms as the Trust
may choose. The Employers or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Employers shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

15.14 Effect of a Change in Control: Immediately preceding the occurrence of a
Change in Control and to the extent consistent with applicable law and stock
exchange requirements, the Committee may:

 

  a. Replace one or more members of the Committee; and/or

 

  b. To the extent the Bank then serves as trustee of any Trust established
hereunder, appoint a successor thereto, which shall be a financial institution,
other than an Affiliate of the Company or any successor thereto, with deposits
of not less than $1 billion.

ARTICLE 16

PRIOR PLAN; TRANSITION RULES

16.1 Predecessor Plan: Notwithstanding any provision of the Plan to the
contrary, with respect to any Participant credited with a Transfer Amount
hereunder who was not actively employed by the Employer or serving as a member
of the Board of Directors of the Company or its Affiliates as of February 1,
2006, such Participant’s election as to the time and form of payment under the
Predecessor Plan effective as of his or her termination of employment or service
shall be irrevocable and shall govern the distribution of such amount hereunder.
As to any such Participant who is in pay status thereunder as of such date, the
distribution election of such Participant last effective under the Predecessor
Plan shall continue to govern the time and method of distribution of such
Participant’s Transfer Amount hereunder, and such distribution shall continue
without interruption.

16.2 Transition Matters: Notwithstanding any provision of the Plan to the
contrary, a Participant as of January 1, 2005, who does not experience a
Separation From Service before December 31, 2008 (a “Transition Participant”),
shall be entitled to:

 

  a. Designate a Benefit Distribution Date, which may be a Scheduled
Distribution or may be on a specified date on or after his or her Retirement or
a specified period after his or her Retirement, provided that such period is not
more than five years after his or her Retirement; and

 

  b. Designate either (i) a new form of payment, or (ii) an increase or decrease
in the number of annual installment payments previously in effect.

Any such designation shall be made on forms provided by the Committee and,
notwithstanding any provision of the Plan to the contrary, shall be given effect
provided it is received and accepted by the Committee or its designee not later
than December 31, 2008, or such earlier date as may be required by the
Committee. If a Transition Participant fails to timely submit an election
hereunder, the time and form of payment previously in effect shall remain
applicable.



--------------------------------------------------------------------------------

Hancock Holding Company

Nonqualified Deferred Compensation Plan

Restated January 1, 2008

 

This Hancock Holding Company Nonqualified Deferred Compensation Plan was
approved by the Board of Directors of the Company on December 16, 2008, to be
effective as provided herein.

 

Hancock Holding Company By:     Its:     Date: December 18, 2008

NO:99910436.2



--------------------------------------------------------------------------------

APPENDIX A

AFFILIATES

As of January 1, 2008, members of the boards of directors of the following
Affiliates and associates of such Affiliates who are designated by the Committee
shall be entitled to participate in the Plan:

Hancock Bank of Alabama

Hancock Bank of Florida

Hancock Bank of Louisiana

Hancock Bank

Harrison Finance Company, Inc.

Hancock Investment Services, Inc.

Hancock Insurance Agency and its divisions

J. Everett Eaves, Inc.

NO:99910436.3